[Cite as Husbands v. Dept. of Transp., 2011-Ohio-6984.]



                                      Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us
RONALD HUSBANDS

       Plaintiff

       v.

DEPARTMENT OF TRANSPORTATION

       Defendant

Case No. 2011-08440-AD

Deputy Clerk Daniel R. Borchert

                                     MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶1}    Plaintiff, Ronald Husbands, filed this complaint against defendant,
Department of Transportation (ODOT), alleging that he suffered substantial damage to
his vehicle as a proximate result of negligence on the part of ODOT in maintaining a
hazardous condition on Towne Street in Cincinnati. Plaintiff stated he was driving on
Towne Street in order to enter Interstate 75 northbound when he hit a pothole causing
damage to the right rear tire and rim. Plaintiff recalled the incident occurred on June 8,
2011. Plaintiff seeks damages in the amount of $275.74, the cost of replacement parts
and related repair expenses. The filing fee was paid.
        {¶2}    Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Cincinnati and not ODOT bears the maintenance
responsibility for the roadway where plaintiff’s incident occurred.      In support of the
request to dismiss, ODOT stated, “[d]efendant’s investigation indicates that the location
of Plaintiff’s incident on Towne Street would be within the municipal boundary of the
City of Cincinnati.” ODOT further stated, “[a]s such, this section of roadway is not within
the maintenance jurisdiction of the defendant.” Consequently, defendant contended the
City of Cincinnati is the proper party defendant to plaintiff’s action. The site of the
damage-causing incident was located in the City of Cincinnati.
      {¶3}   Plaintiff did not file a response.
                                  CONCLUSIONS OF LAW
      {¶4}   Ohio Revised Code Section 5501.31 in pertinent part states:
      {¶5}   “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director, but he may construct,
reconstruct, widen, resurface, maintain, and repair the same with or without the
cooperation of any municipal corporation, or with or without the cooperation of boards of
county commissioners upon each municipal corporation consenting thereto.”
      {¶6}   The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case must be dismissed. See Sandu
v. Ohio Dept. of Transp., Ct. of Cl. No. 2008-02606-AD, 2008-Ohio-6858, Gerzina v.
Ohio Dept. of Transp., Ct. of Cl. No. 2010-09809-AD, 2011-Ohio-1952.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us

RONALD HUSBANDS

        Plaintiff

        v.

DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2011-08440-AD

Deputy Clerk Daniel R. Borchert


                         ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.

                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:
Ronald Husbands                                   Jerry Wray, Director
1219 Regent Avenue                                Department of Transportation
Cincinnati, Ohio 45237                            1980 West Broad Street
                                                  Columbus, Ohio 43223

9/13
Filed 9/28/11
Sent to S.C. reporter 2/6/12